Citation Nr: 1017990	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-13 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than October 30, 
1998, for the grant of service connection for thymoma, for 
accrued benefit purposes.


REPRESENTATION

Veteran represented by:	Brooks McDaniel, Independent 
VA Claims Agent


WITNESS AT HEARING

Appellant



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
August 1969, and from April 1971 to June 1978.  He died in 
March 2006, and the appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  In a September 21, 2004, 
decision, the Board granted entitlement to service connection 
for thymoma.  In an October 2004 rating decision, the RO 
implemented the Board's decision, assigning a 100 percent 
disability rating to thymoma with myasthenia gravis, 
effective October 30, 1998.  In March 2005, the Veteran filed 
a notice of disagreement with the effective date assigned, 
and a statement of the case was issued in January 2006.  As 
detailed, the Veteran died in March 2006, thus prior to 
expiration of the appeal period.  See 38 C.F.R. § 20.302 
(2009).  In April 2006, the appellant filed a claim for 
accrued benefits, specifically pertaining to the claim for an 
earlier effective date.  See Taylor v. Nicholson, 21 Vet. 
App. 126 (2006); Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 
1996).  In a June 2007 rating decision, the RO denied 
entitlement to an earlier effective date.  In July 2007, the 
appellant filed a notice of disagreement, a statement of the 
case was issued in April 2008, and a substantive appeal was 
received in April 2008.  The appellant testified at a Board 
hearing in February 2010.


FINDINGS OF FACT

1.  On October 30, 1998, the Veteran filed a claim of service 
connection for tumors in his lungs; service connection was 
subsequently granted for thymoma, effective October 30, 1998.

2.  The record includes no communication from the Veteran or 
his representative received earlier than October 30, 1998, 
that constitutes either a formal or informal claim of service 
connection for thymoma or tumors of lungs.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 30, 
1998, for the grant of service connection for thymoma, have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.1, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied its duties to the appellant in 
VCAA letter issued in May 2006 pertaining to her claim for an 
earlier effective date for accrued benefit purposes.  The 
letter predated the August 2006 rating decision which denied 
entitlement to an earlier effective date for accrued benefit 
purposes.  See id.  The VCAA letter notified the appellant of 
what information and evidence is needed to substantiate her 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the evidence necessary to support a 
disability rating and effective date pertaining to her 
accrued benefits claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The May 2006 letter has clearly 
advised the appellant of the evidence necessary to 
substantiate her claim. 

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the appellant has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's claims for pension and compensation, statements 
from the Veteran submitted during his lifetime, and VA 
medical records.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.



Earlier effective date

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Except as otherwise provided, the effective 
date of an evaluation and an award of pension, compensation 
or dependency and indemnity compensation based on an original 
claim or a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155.

On October 30, 1998, the Veteran filed a claim of service 
connection for "tumors in my lungs" which he asserted was 
due to herbicide exposure.  In a June 1999 rating decision, 
the RO denied entitlement to service connection for thymoma, 
claimed as tumors of the lung.  The Veteran perfected an 
appeal with regard to the denial of service connection.  On 
October 23, 2001, the Board remanded the matter for further 
development, to include affording the Veteran a VA 
examination.  On September 21, 2004, the Board granted 
entitlement to service connection for thymoma, claimed as 
tumors of the lung.  Such decision was based on an April 2003 
VA examiner's opinion that it was at least as likely as not 
that the Veteran's thymoma was etiologically related to his 
herbicide exposure.  

The appellant argues that the effective date should 
correspond to the date of diagnosis, and has also argued that 
a change in law warrants an earlier effective date.  

Review of the Veteran's claims folder reflects that in 
September 1991, the Veteran filed a formal claim of 
compensation for degenerative disc disease of back, right 
knee disability, and hemoglobin tumor on back.  In a July 
1992 rating decision, service connection was denied for 
lumbar spine disability and right knee disability, and 
granted for residuals, scar, hemangioma of back.  The RO also 
denied entitlement to nonservice-connected pension benefits.

In September 1992, the Veteran filed a formal claim for 
pension benefits due to his degenerative disc disease of the 
back.  Such claim was denied in a February 1993 rating 
decision.  In February 1993, the Veteran requested 
reconsideration of the RO decision, and otherwise requested 
issuance of a statement of the case if such decision was 
unfavorable.  An April 1993 rating decision denied 
entitlement to pension, and a statement of the case was 
issued in April 1993.  The Veteran filed an untimely 
substantive appeal in April 1994, thus he failed to perfect 
his appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.

In December 1994, the Veteran filed an informal pension 
claim, stating that his "condition" had become much worse, 
he could barely walk, and he was in constant pain.  The 
Veteran did not specify a disability.  Such claim for pension 
was denied in a November 1995 rating decision.  At the time 
of such denial, VA treatment records dated in June 1994 
reflected that a mass had been identified in the left mid 
lung consistent with bronchogenic carcinoma.  Thymoma or 
lymphoma were primary considerations.  In January 1996, the 
Veteran filed a notice of disagreement with the November 1995 
RO decision.  The Veteran referenced his medical conditions 
as spinal stenosis, degenerative disc disease, low back pain, 
and bilateral leg numbness.  A statement of the case was 
issued in March 1996.  In April 1996, the Veteran submitted a 
VA Form 21-4138, in reference to his nonservice-connected 
pension claim.  The Veteran stated that he was in the 
hospital preparing for surgery, that he has so many problems, 
and it was requested that the RO obtain his VA treatment 
records to consider with his claim.  The RO obtained an April 
1996 surgical report pertaining to an 
esophagogastroduodenoscopy with biopsy due to aclasia, 
mediastinal mass, and peptic ulcer disease.  

In May 1996, the Vet submitted a VA Form 21-4138 pertaining 
to his "appealed" claim for VA pension.  He stated that he 
was to undergo surgery on a tumor around his heart and the 
medical evidence would be forthcoming.  On July 11, 1996, the 
Veteran's service organization representative submitted 
correspondence stating:  Attached please find VA Form 21-
4138.  Please process this claim for lung cancer as soon as 
possible as veteran has started treatments.  The attached VA 
Form 21-4138 from the Veteran stated that he underwent 
surgery for cancer on June 17, 1996 at the VA, cancer on his 
heart, and please get his records and rate his VA pension 
claim.  VA medical records were associated with the claims 
folder which reflected that the Veteran' underwent an 
incisional biopsy on June 17, 1996, and a nonresectable tumor 
mass was found and thymoma was diagnosed.  

In a July 1996 rating decision, the RO granted pension due to 
his thymoma and denied special monthly pension.  

On October 30, 1998, the Veteran submitted a VA Form 21-4138, 
stating that he wished to file a claim due to Agent Orange 
exposure, specifically stating that he has "tumors in my 
lungs and I believe it is [sic] caused by my exposure to 
Agent Orange while serving in Vietnam."  At the time the 
Veteran filed his claim, there was a presumption of service 
connection due to exposure to herbicides for the diseases 
listed at 38 C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.308(a)(6)(ii).  At that time, the diseases 
included chloracne or other acneform disease consistent with 
chloracne, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e) (1998).

In a June 1999 rating decision, the RO denied entitlement to 
service connection for thymoma, claimed as tumors of the 
lung.  The basis of such denial was that thymoma was not 
shown in service, thymoma was not considered a presumptive 
disability, specifically to include cancer of the lung, 
bronchus, larynx or trachea, and that any cancer of the lungs 
was as a result of a metastasizing non-presumptive cancer, 
which could not be service-connected.  See 38 U.S.C.A. 
§ 1116(a); Darby v. Brown, 10 Vet. App. 243 (1997) (the 
presumption of service connection for lung cancer was 
rebutted by medical evidence showing that the stomach was the 
primary site); see also, VAOPGCPREC 18-97 (presumptive 
service connection may not be established under 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 
38 C.F.R. § 3.309(e) as being associated with herbicide 
exposure if the cancer developed as the result of metastasis 
of a cancer that is not associated with herbicide exposure).  
The Veteran perfected an appeal to the Board.  

In October 2001, the Board remanded the issue of entitlement 
to service connection for thymoma (claimed as tumors of the 
lung) to obtain a VA examination pertaining to whether the 
identified lung tumors were primary versus metastatic in 
nature, and whether the thymoma was etiologically related to 
herbicide exposure in service.  In April 2003, a VA examiner 
conducted an examination and offered an etiology opinion.  
The examiner stated that the Veteran developed an anterior 
mediastinal tumor, which was a primary tumor, not metastatic.  
The examiner opined that it is at least as likely as not that 
this thymoma is etiologically related to his extensive 
herbicide exposure.  The examiner explained that it is known 
that herbicides can cause multiple other problems including 
non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's 
disease, multiple myeloma, among other problems.  The 
examiner explained that these types of tumors are 
histologically related to the thymoma.  It is therefore 
reasonable to conclude that his exposure to herbicides caused 
the thymoma as well.  

In September 2004, the Board granted entitlement to service 
connection for thymoma.  The Veteran's representative had 
argued that the diagnosed thymoma should be considered a 
respiratory cancer, and thus warranted presumptive cancer 
pursuant to 38 C.F.R. § 3.309(e).  The Board, however, 
specifically found that such argument need not be addressed, 
as the allowance was based on the favorable VA opinion 
associating the Veteran's thymoma with in-service herbicide 
exposure.  The effective date of October 30, 1998, was 
assigned as it constituted the date of receipt of claim.  
38 C.F.R. § 3.400(b)(2).  

In support of the claim for an earlier effective date for 
accrued benefit purposes, the appellant's representative has 
argued that 38 C.F.R. § 3.114(a)(2) applies, suggesting that 
the claim for compensation was reviewed on the initiative of 
VA more than 1 year after the effective date of a 
liberalizing law or VA issue.  

The appellant's representative has also cited to the of case 
Combee v. Brown, 34 F.2d 1039, 1042 (Fed. Cir. 1994), in 
support of the claim for an earlier effective date.  In 
Combee, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  See also 38 C.F.R. § 3.303(d).  

The appellant's representative has also referenced the new 
and material provisions found under 38 C.F.R. § 3.156 (1998).  
The Board notes that such provisions are not applicable to 
the matter at hand, as there is not a final RO or Board 
decision that addressed the claim of service connection for 
thymoma prior to the initial June 1999 adjudication.

In offering argument in support of an earlier effective date, 
the appellant's representative has suggested that had the RO 
originally granted the Veteran's claim pursuant to the 
presumptive provisions under 38 U.S.C.A. § 1116(a), then the 
effective date would be June 1993, which constituted a year 
prior to his June 1994 diagnosis.  In October 1991, the VA 
promulgated the first in a series of amendments to the 
pertinent regulation governing the adjudication of claims for 
service-connected disability compensation based on exposure 
to a herbicide containing dioxin.  See 56 Fed Reg. 51,651 
(October 21, 1991).  The final rule was promulgated in 
February 1994.  See 59 Fed. Reg. 5106 (February 3, 1994).  
Presumptive service connection for respiratory cancers, 
including cancer of the lung, was included as a presumptive 
disability.  Such presumptive provisions were in effect at 
the time a diagnosis of thymoma was rendered and at the time 
the Veteran filed his claim of service connection for thymoma 
on October 30, 1998.  Likewise, the Combee decision was 
issued in 1994, prior to receipt of the October 30, 1998 
claim for compensation.  

Upon review of the September 2004 Board decision, while it 
was presumed that the Veteran was exposed to herbicides 
during service in Vietnam (see 38 C.F.R. § 1116(a)(3)), and 
the presumptive provisions pursuant to 38 C.F.R. § 3.309(e) 
were cited and discussed, the Board specifically determined 
that it was not necessary to discuss whether the Veteran's 
thymoma constituted a respiratory cancer and whether 
presumptive service connection was warranted.  Service 
connection for thymoma was established due to the positive 
etiological opinion from the VA examiner, and thus service 
connection for thymoma was awarded pursuant to Combee, with 
medical proof of direct causation.  

The Veteran's claim of service connection was not reviewed on 
the initiative of VA, nor was the claim of service connection 
reviewed due to liberalizing regulation, to include the 
herbicide regulations or Combee.  The Veteran's claim of 
service connection was reviewed and adjudicated by the Agency 
of Original Jurisdiction (AOJ) in June 1999 due to receipt of 
the Veteran's claim of service connection on October 30, 
1998.  

The presumptive provisions for herbicide related conditions - 
specifically respiratory cancers - were already in effect at 
the time of receipt of his claim.  But, again, service 
connection was not granted based on the presumptive 
provisions, but was established as directly related to 
herbicide exposure in service.  Thymoma was not made a 
presumptive disease as part of any liberalizing legislation 
and the provisions of 38 C.F.R. § 3.114(a)(2) are not 
applicable.  

The enactment of the herbicide regulations and the Federal 
Circuit's decision in Combee did not provide entitlement to 
an automatic review by VA of a claim for compensation for 
thymoma.  The Veteran was required to express or imply that 
he intended to seek service connection for thymoma.  Although 
a claimant need not identify the benefit sought "with 
specificity," see Servello v. Derwinski, 3 Vet. App. 196, 
199-200 (1992), some intent on the part of the veteran to 
seek benefits must be demonstrated.  See Brannon v. West, 12 
Vet. App. 32, 34-35 (1998); see also Talbert v. Brown, 7 Vet. 
App. 352, 356-7 (1995) (noting that while VA must interpret a 
claimant's submissions broadly, VA is not required to conjure 
up issues not raised by claimant).  The fact that medical 
records showed that he suffered from thymoma, prior to 
receipt of his October 30, 1998 claim for compensation, is 
not sufficient in itself to communicate an intent to claim 
service connection for thymoma.

The Board has reviewed the submissions of the Veteran 
received prior to October 30, 1998, to determine whether a 
claim of service connection for thymoma, specifically a claim 
for compensation, was received prior to such date.  A claim 
by a veteran for compensation may be considered to be a claim 
for pension; and a claim by a veteran for pension may be 
considered to be a claim for compensation.  The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit.  38 C.F.R. § 3.151(a).  

As detailed, in September 1991 the Veteran filed a claim for 
compensation for back disability, right knee disability, and 
hemoglobin tumor on back; however, did not claim tumors of 
the lung.  Obviously, at the time of receipt of such claim 
for compensation, thymoma had not been diagnosed.  
Thereafter, in September 1992 and December 1994, the Veteran 
filed claims for pension benefits, which were denied by the 
RO.  Such submissions discussed disabilities other than 
thymoma and cannot be construed as claims of service 
connection for thymoma.  

Subsequent to his May and June 1996 submissions, in July 1996 
the RO granted entitlement to nonservice-connected pension 
due to his thymoma.  The Board has considered whether the May 
and/or June 1996 submissions from the Veteran should have 
been accepted as a claim for compensation.  Specifically, the 
Board has determined whether such submissions submitted in 
support of his claim for nonservice-connected pension could 
be construed as a claim for service-connected disability 
compensation.  

In concluding that the submissions of the Veteran could not 
be construed as claims for compensation, the Board has given 
consideration to Ingram v. Nicholson, 21 Vet. App. 232 
(2007).  In Ingram, in May 1986, the Veteran filed a formal 
application for compensation and pension indicating that a VA 
Medical Center (VAMC) had removed his lung in February 1985, 
and in August 1986 he submitted a statement stating that 
removal of a vital organ (right lung) had been performed by a 
VAMC and he had decreased lung capacity and was unable to 
work due to such procedure.  The AOJ considered and denied 
entitlement to nonservice-connected pension benefits, and did 
not adjudicate a claim for compensation.  In April 1992, the 
Veteran submitted an application, which was construed as a 
claim for compensation pursuant to 38 U.S.C.A. § 1151.  Such 
claim was initially denied by the RO, but the Board granted 
compensation benefits under § 1151.  An effective date of 
April 1992 was assigned to the award, and the Veteran claimed 
an earlier effective date based on his prior submissions.  
The Ingram Court concluded that a reasonably raised claim 
remains pending until there is either a recognition of the 
substance of the claim in an RO decision from which a 
claimant could deduce that the claim was adjudicated or an 
explicit adjudication of a subsequent claim for the same 
disability.  The Court also found that a sympathetic reading 
of the appellant's pleadings cannot be based on a standard 
that requires legal sophistication beyond that which can be 
expected of a lay claimant and must consider whether the 
appellant's submissions, considered in total, have 
articulated a claim.  

The present matter, however, can be distinguished from 
Ingram.  The Board has determined that based on the May and 
June 1996 submissions of the Veteran, there was no clear 
intent on the part of the Veteran to request entitlement to 
service connection for thymoma, thus there was no 
unadjudicated claim pending at the time of receipt of the 
October 30, 1998 claim.  In fact, in May 1996, the Veteran 
specifically referred to this pension claim.  In June 1996, 
he requested additional medical reports to rate his pension 
claim.  There was no reference to compensation.  See Stewart 
v. Brown, 10 Vet. App. 15 (1997) (no evidence of intent to 
claim service connection within veteran's non-service 
connected pension claim).  As detailed, in the VA Form 21-
4138, the Veteran specifically identified records that could 
be used to support his claim for VA pension, a claim for 
which he had recently perfected an appeal to the Board.  
Moreover, at the time of such submission, while the 
presumptive regulations were in effect for respiratory 
cancers due to herbicide exposure, there was no reason for 
the RO to infer at that time that the Veteran intended to 
request service connection for a presumptive disability due 
to herbicide exposure.  Again, service connection for thymoma 
was later granted on a direct basis, not based on such 
presumptive regulations.  There was nothing in the May or 
June 1996 submissions which could be construed as evidencing 
a belief in entitlement to compensation for thymoma.  See id. 
at 19.  There was nothing in the clinical record suggesting 
that thymoma was related to service, including presumed 
herbicide exposure.  The Board acknowledges the 
representative's wording of "claim of lung cancer;" 
however, such document is merely a cover page and merely 
refers the reader to the submissions of the Veteran, and does 
not suggest that such claim constituted one for compensation.  
Such statements were submitted subsequent to the May 1996 
submission when the Veteran indicated that he had additional 
evidence to support his pension claim.  There was nothing in 
the May or June 1996 submissions which could be construed 
that the Veteran was informing VA of his thymoma because he 
believed that such disability was due to service.  He 
submitted statements pertaining to his thymoma in support of 
his claim for nonservice-connected pension benefits.  It was 
only in the October 30, 1998 submission that the Veteran 
voiced his belief that service connection should be 
established for thymoma due to herbicide exposure during 
service.  38 C.F.R. §§ 3.151(a), 3.155(a).  Thus, the Board 
concludes that there was no pending or unadjudicated claim 
for compensation for thymoma filed prior to October 30, 1998.

Again, the effective date of October 30, 1998, was assigned 
as it constituted the date of receipt of claim.  Per 
§ 3.400(a)(2), the effective date corresponds to the date of 
receipt of claim, or date entitlement arose, which is later.  
Using a strict interpretation of such regulation, as service 
connection was established on a direct basis, the date 
entitlement arose was actually the date of the VA examination 
report in which the examiner opined that the Veteran's 
thymoma was related to his in-service herbicide exposure.  
However, the Board does not intend to disturb the October 30, 
1998, effective date assigned.

For the above reasoning, the Board concludes that an 
effective date earlier than October 30, 1998, for the grant 
of service connection for thymoma, for accrued benefits 
purposes, is not warranted.


ORDER

Entitlement to an effective date earlier than October 30, 
1998, for the grant of service connection for thymoma, for 
accrued benefit purposes, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


